           Case 1:20-cr-00102-LY Document 2 Filed 11/20/20 Page 1 of 3



PROB 12A
(7/93)


                          UNITED STATES DISTRICT COURT
                                         for
                               Western District of Texas
                            Report on Offender Under Supervision

Name of Offender: Zachariah McMarion                            Case Number: A-20-CR-0102-LY

Name of Sentencing Judicial Officer: Honorable Robert Junell, Senior U.S. District Judge-
Jurisdiction transferred to U.S. District Judge Lee Yeakel, in the Western District of Texas, Austin
Division

Date of Original Sentence: November 19, 2015

Original Offense: Possession with Intent to Distribute 28 Grams or More of Crack Cocaine, in
violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)

Original Sentence: 30 months imprisonment, followed by four (4) years supervised release, with
the following special conditions: alcohol abstinence; firearms prohibited at residence; child
support payment compliance; provide prescription records; shall not take unauthorized
prescriptions; employment maintenance; and payment of a $100 special assessment

Type of Supervision: Supervised Release            Date Supervision Commenced: August 3, 2017



                                PREVIOUS COURT ACTION

On March 17, 2020, the Court was notified of the defendant’s arrest for Evading Arrest, Tampering
with Evidence, and Delivery of a Controlled Substance. To date, no charges have been filed, rather,
a transfer of jurisdiction was initiated. On March 17, 2020, jurisdiction was transferred from the
Midland Division to the Austin Division.


                               NONCOMPLIANCE SUMMARY

Violation of Mandatory Condition No. 1: “The defendant shall not commit another federal,
state, or local crime during the term of supervision.”

Violation of Special Condition: “The defendant shall abstain from the use of all intoxicants,
including alcohol, marijuana, synthetic marijuana and bath salts, during the term of supervision.”
            Case 1:20-cr-00102-LY Document 2 Filed 11/20/20 Page 2 of 3




Zachariah McMarion
Report on Offender Under Supervision
Page 2

Nature of Non-compliance: On November 15, 2020, Bastrop County Sheriff’s Department
deputies initiated a traffic stop of a vehicle driven by the defendant. Upon contact with the
defendant, the deputy observed an open beer can in the center cup holder and a white substance on
the phone that was located on the defendant’s lap. The defendant appeared to be nervous and was
asked to exit the vehicle. Upon further search around the vehicle, the deputy observed a torn plastic
baggie on the ground near the vehicle. The baggie contained a white substance, along with a white
substance on the ground. A further investigation revealed more white substance (later determined
to be methamphetamine) on the ground just below the driver side door, inside the door and on the
driver’s seat. According to the offense report, the deputy believed that the defendant tore the plastic
baggie open as he came to a stop. The defendant then poured the narcotics on the ground and
tossed the plastic baggie away from his vehicle. A further search of the vehicle revealed a yellow
plastic bag on the front passenger seat that contained a digital scale and multiple new plastic
baggies. Based on two outstanding Bastrop County traffic warrants, the defendant was arrested
and taken into custody. On November 16, 2020, the defendant bonded out of the custody of Bastrop
County jail.

Currently, no charges have been filed in Bastrop County, Texas, for the defendant’s arrest for
Possession of a Controlled Substance and Tampering with Evidence. Additionally, no charges
have been filed for the defendant’s arrest in Bastrop County, Texas, which occurred on March 3,
2020, for similar criminal activity.

According to the defendant, for the last six months, he has been ingesting 3 ½ grams of
methamphetamine and consuming at least 75oz of alcohol (beer) every other day. The defendant
has advised that he is amenable to substance abuse treatment.
            Case 1:20-cr-00102-LY Document 2 Filed 11/20/20 Page 3 of 3



Zachariah McMarion
Report on Offender Under Supervision
Page 3


U.S. Probation Officer Action: Since no charges have been filed for the new criminal cases, if
Your Honor finds it suitable, it is respectfully requested that no action be taken at this time.
However, upon disposition for the criminal activity which occurred on March 3, 2020, and
November 15, 2020, this office will notify the Court for further action. Additionally, based on the
defendant’s admission for methamphetamine and alcohol abuse, this office will refer him to a
substance abuse treatment program for counseling and drug testing.

                                                     Respectfully submitted,



                                                     Kathleen Dow
                                                     United States Probation Officer
                                                     Date: 11/20/2020


Approved:       ______________________
                Craig Handy, Supervising
                United States Probation Officer



THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other



                                                     __________________________
                                                     Honorable Susan Hightower
                                                     United States Magistrate Judge

                                                           November 20, 2020
                                                     Date: _______________
